                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    DAVID’S BRIDAL, INC., et al.,1                           Case No. 18-12635 (LSS)

                     Debtors.                                Jointly Administered

                                                             Hearing Dates:
                                                                      TBD (Contract Assumption)
                                                                      1/4/19 (Plan and Disclosure)

                                                             Objection Deadlines:
                                                                       12/28/18 (Contract Assumption –
                                                                                 Extended by Agreement)
                                                                       12/28/18 (Plan and Disclosure –
                                                                                 Extended by Agreement)

                                                             Re: D.I. 138, 12 and 13


  COMENITY CAPITAL BANK’S LIMITED OBJECTION AND RESERVATION OF
 RIGHTS WITH RESPECT TO (1) THE NOTICE OF ASSUMPTION OF EXECUTORY
      CONTRACTS AND UNEXPIRED LEASES OF DEBTORS AND RELATED
    PROCEDURES AND (2) THE PROPOSED JOINT PREPACKAGED PLAN OF
     REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE
______________________________________________________________________________

             Comenity Capital Bank (“Comenity”), by and through its undersigned counsel, submits its

Limited Objection and Reservation of Rights with respect to (1) the Notice of Assumption of

Executory Contracts and Unexpired Leases of Debtors and Related Procedures (the “Notice”)

(D.I. 138) and (2) the Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of

the Bankruptcy Code (D.I. 12) (the “Plan”).2



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB
Midco, Inc. (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street,
Conshohocken, Pennsylvania 19428.
2
  The parties have been engaged in ongoing discussions and the Debtors agreed to extend Comenity’s
objection deadlines with respect to the Notice and the Plan until 11:00 a.m. on December 28, 2018, in
accordance with Local Rule 9006-1(c)(ii) of the Local Rules of Bankruptcy Practice and Procedure of the
United States Bankruptcy Court for the District of Delaware.



{00024758. }
          Comenity does not oppose assumption of the Program Agreement (as defined below) or

confirmation of the Plan, subject to the resolution of matters addressed below. Comenity’s limited

objection is based upon Bankruptcy Code sections 365(b), 1123(b)(2), and 1129(a)(1) and

applicable law.

     A. BACKGROUND INFORMATION.

          Comenity’s Private Label Credit Card Program and the Program Agreement.

Comenity (formerly World Financial Capital Bank) and David’s Bridal, Inc.3 (“David’s” or the

“Debtor”) are parties to a Private Label Credit Card Plan Agreement dated May 27, 2010, as

amended (the “Program Agreement”).4

          Under the Program Agreement, Comenity operates a private label credit card program with

David’s (the “Card Program”). Comenity issues private label credit cards (“Private Label Cards”)

to qualified customers of David’s, and Comenity extends credit to those cardholders for purchases

from David’s. Comenity has sole discretion to make cardholder credit decisions, including

whether to approve various types of special credit programs.

          Comenity advances payment to David’s after a purchase is made by a cardholder, net of

various other amounts owed to Comenity, including chargebacks, refunds, returns, cardholder

disputes, fees, and other amounts. Some of those amounts due Comenity are not currently known




3
  Priscilla of Boston, Inc., which subsequently merged with David’s, was also a party to the Program
Agreement.
4
  The Program Agreement (with all related information) is confidential by its terms. Further, the Program
Agreement (with all related information) contains Comenity’s confidential commercial information subject
to protection under Bankruptcy Code § 107(b). Comenity operates in a competitive market and the
disclosure of Comenity’s confidential commercial information would harm Comenity and would also
provide Comenity’s competitors and others with an unfair commercial advantage. Accordingly, this limited
objection only generally describes certain non-economic terms of the Program Agreement. Comenity is not
waiving confidentiality and reserves all rights with respect thereto. If necessary, Comenity will file a
redacted version of the Program Agreement under seal.


{00024758. }                                       2
to Comenity and/or may not arise until sometime in the future. For example, cardholder disputes

may occur well after the purchase of the merchandise.

          Under the Program Agreement, David’s must maintain ongoing business operations,

including compliance with the Card Program’s Operating Procedures and resolution of customer

disputes. David’s is also required to market, promote, participate in, and support the Card

Program. Further, David’s is required to indemnify Comenity for certain matters (including claims

which are not currently known). David’s obligations are material to the Card Program and mitigate

Comenity’s risks. Comenity owns the cardholder accounts and cardholder payments.

          David’s identified the Card Program as one of the Customer Programs to be continued after

the filing of its Chapter 11 case. Debtors’ Motion for Entry of an Order (A) Authorizing the

Debtors to Honor and Pay Prepetition Customer Obligations, (B) Authorizing Financial

Institutions to Honor and Process Checks and Transfers Related to Such Obligations and (C)

Approving Form and Manner of Notice to Customers, ¶ 10 [D.I. 8] (the “Customer Program

Motion”), ¶ 10.      David’s states that in-store financing options, including Comenity’s Card

Program, are critical to David’s. In fact, Comenity finances a significant percentage of sales. The

Customer Program Motion also generally describes the operations of the Card Program, including

the settlement procedures with David’s for cardholder purchases, net of various amounts due

Comenity. David’s continued use of the Private Label Cards requires that Comenity continue to

process those transactions, which creates obligations between Comenity and David’s.

          The Court approved the Customer Program Motion at the first day hearing. Order (A)

Authorizing the Debtors to Honor and Pay Prepetition Customer Obligations, (B) Authorizing

Financial Institutions to Honor and Process Checks and Transfers Related to Such Obligations

and (C) Approving Form and Manner of Notice to Customers [D.I 92] (the “Customer Program




{00024758. }                                      3
Order”). The Customer Program Order authorizes David’s to continue to administer the Customer

Programs currently in effect, including the Card Program. Comenity has proceeded in accordance

with the Customer Program Order and the Program Agreement. Comenity continues to finance

cardholder purchases and to make payments to David’s, net of other amounts due Comenity under

the Program Agreement.

          Pre-Funded Transactions are Prohibited by the Program Agreement. A pre-funded

transaction is a transaction pursuant to which the cardholder purchases the merchandise, the

transaction is processed with a Private Label Card, but the cardholder does not receive the

merchandise or services at the time of the transaction (“Pre-Funding” or a “Pre-Funded

Transaction”). Pre-Funding is expressly prohibited under the Program Agreement and creates

significant, additional financial risk for Comenity.

          Pre-Funding is in violation of several different provisions of the Program Agreement. First,

section 1.1 of the Program Agreement prohibits the extension of credit to cardholders under a

“Layaway Program.” Layaway Program is defined as the “Customers…ability to pre-pay for

Goods and/or Services prior to taking possession of such Goods and/or Services. The Layaway

Program shall not include the extension of credit to such Customers.”

          Second, under section 4.4(b) of the Program Agreement, David’s represents and warrants

to Comenity that “[a]s of the date any Transaction Records are presented to the Bank… Retailer

has no knowledge … of any fact or matter which would immediately or ultimately impair the

validity of any Charge Slip relating to such Transaction Records, the transaction evidenced

thereby, or its collectability.” With a Special Order (defined below), David’s has received full

payment for the transaction and the cardholder has incurred an obligation to Comenity in the

amount of the transaction; but, the cardholder has not received the goods or services for which




{00024758. }                                       4
David’s has been paid and for which the cardholder is obligated to Comenity. Accordingly, if the

cardholder does not receive those goods or services for whatever reason (including manufacturing

or shipping problems or delays), the cardholder is likely to dispute his or her obligation to

Comenity and Comenity’s ability to collect that account from the cardholder is materially

impaired.

          Third, section 6.1.2 of the Card Program’s Operating Procedures provides that goods and

services cannot be submitted to Comenity for settlement prior to shipment. In a Pre-Funded

Transaction such as a Special Order, Comenity is extending credit to the cardholder before the

cardholder takes possession of the merchandise. The transaction is submitted for settlement before

shipment. Consequently, David’s Pre-Funding creates significant, additional monetary risk for

Comenity, which is not contemplated by the Program Agreement.

          David’s has disclosed that it is engaged in at least one type of Pre-Funding; a special order

where a cardholder purchases merchandise which is not in the David’s store. The transaction is

processed with a Private Label Credit Card, but the cardholder does not receive the purchased

merchandise at the time of the transaction because the merchandise must be shipped from another

location such as an overseas manufacturer, a distribution center, or another store (a “Special

Order”). David’s has advised Comenity that the current outstanding balance of Special Orders is

approximately $3 million.5 Further, if the Debtor does not terminate the processing of Special

Orders with the Private Label Cards, the outstanding balance of Special Orders is expected to




5
  The Customer Program Motion (¶¶ 18-20) describes what David’s refers to as a “Customer Deposit
Program” involving 82,000 outstanding special orders (with an aggregate $32 million value) related to
customers who made advance payment deposits for merchandise and/or services. The Customer Deposit
Program may include Special Orders.



{00024758. }                                       5
increase significantly as sales increase during David’s “Bridal Christmas” season in the first

quarter of 2019 and thereafter.6

     B. SUMMARY OF RELEVANT PROVISIONS OF THE NOTICE AND THE PLAN.

          David’s Notice does not identify the Program Agreement as an executory contract to be

assumed. However, the Notice was served on Comenity. Affidavit of Service, Exhibit 4, p. 45 of

72 [D.I. 146].

          The Notice states, in part:

          [I]n accordance with Section 8.1 of the Prepackaged Plan and sections 365 and
          1123 of the Bankruptcy Code, all executory contracts … (the “Assumed
          Contracts”) … shall be deemed assumed by the Debtors, except for any executory
          contract … that (i) previously has been assumed, assumed and assigned, or rejected
          pursuant to a Final Order of the Bankruptcy Court, (ii) is the subject of a separate
          motion or notice filed by the Debtors on or before the Confirmation Date seeking
          to assume, assume and assign, or reject pursuant to the Prepackaged Plan, the
          Confirmation Order or section 365 of the Bankruptcy Code or (iii) is the subject of
          a pending Assumption Dispute.

          …[A]ny monetary amounts by which any executory contract… to be assumed
          hereunder is in default shall be satisfied, under section 365(b)(1) of the Bankruptcy
          Code, by the Reorganized Debtors upon assumption thereof in the ordinary course.
          If you believe that any Cure Amounts are due by the Debtors in connection with
          the assumption of your contract…, you should assert Cure Amounts against the
          Debtors in the ordinary course of business.

          …[T]o the extent that you object to the assumption of an Assumed Contract on any
          basis, including the Debtors’ satisfaction of the requirements under section
          365(b)(1)(C) of the Bankruptcy Code to provide adequate assurance of future
          performance under an Assumed Contract, you must …file…a written objection …

The Debtors’ Plan referenced in the Notice includes the following provisions, which are relevant

to this limited objection.

          Section 6.17 states that “[i]n no event shall any holder of Claims be entitled to set
          off any such Claim against any Claim, right, or Cause of Action of the Debtor or

6
 Another type of impermissible Pre-Funding is an installment purchase, where the customer makes
several installment payments towards the purchase of the merchandise (an “Installment Purchase”).
David’s has assured Comenity that the Private Label Cards are not being accepted for Installment
Purchases.


{00024758. }                                       6
          Reorganized Debtor (as applicable), unless such holder has filed a motion with the
          Bankruptcy Court requesting the authority to perform such setoff on or before the
          Confirmation Date, and notwithstanding any indication in any Proof of Claim or
          otherwise that such holder asserts, has, or intends to preserve any right of setoff
          pursuant to section 553 of the Bankruptcy Code or otherwise” (the “Setoff
          Provision”).

          Section 8.1 (a)(iii) states that “[a]s of and subject to the occurrence of the Effective
          Date and the payment of any applicable Cure Amount, all executory contracts …
          shall be deemed assumed by the Debtors, except for any executory contract … that
          (iii) is the subject of a pending Assumption Dispute” (the “General Treatment
          Provision”).

          Section 1.5 defines Assumption Dispute as “[a]n objection or dispute relating to
          assumption of an executory contract …, including to any Cure Amount or adequate
          assurance of future performance under an executory contract … to be assumed,
          which objection or dispute has been timely filed … and has not been withdrawn or
          determined by Final Order” (the “Assumption Dispute Provision”).

          Section 8.3 states that “[a]ssumption … of any executory contract … shall, subject
          to the satisfaction of the Cure Amount, result in the full release and satisfaction of
          any Claims or defaults, whether monetary or nonmonetary, … arising under any
          assumed … executory contract … at any time before the effective date of the
          assumption or assumption and assignment” (the “Cure Release Provision”).

          Section 10.1 states that except as provided in the Plan, “all assets and property of
          the Estates shall vest in the Reorganized Debtors, free and clear of all Claims…”
          (the “Free and Clear Provision”).

          Section 10.2 states that “[a]s of the Effective Date, the Plan shall bind all holders
          of Claims …” (the “Binding Effect Provision”).

          Section 10.3 states that “[u]pon the Effective Date … each holder … of a Claim…
          shall be deemed to have forever waived, released, and discharged the Debtors …
          of and from any and all Claims … rights, and liabilities that arose prior to the
          Effective Date…” (the “Discharge Provision”).

          Section 10.5(b) states “…[a]ll Entities who have … Claims … are permanently
          enjoined, on and after the Effective Date, solely with respect to any Claims …that
          will be … released pursuant to the Plan from …(iv) asserting any right of setoff,
          directly or indirectly, against any obligation due the Released Parties … (the
          “Injunction Provision”).

          Section 10.6(b) states “… the Releasing Parties are deemed to have fully …
          released … the Released Parties from any and all Claims … whether known or
          unknown, asserted or unasserted, foreseen or unforeseen, liquidated or unliquidated



{00024758. }                                         7
          … existing or hereinafter arising … based on or relating to …the transactions or
          events giving rise to, any Claim …[or] the business or contractual arrangements
          between the Debtors and any Released Party …” (the “Release Provision”).

          Section 10.11 states that “[i]n no event shall any holder of a Claim be entitled to
          recoup such Claim against any Claim, right, or Cause of Action of the Debtors or
          Reorganized Debtors … unless such holder actually has performed such
          recoupment and provided notice thereof … to the Debtors on or before the
          Confirmation Date, notwithstanding any indication … that such holder asserts, has,
          or intends to preserve any right of recoupment” (the “Recoupment Provision”).

     C. COMENITY’S OBJECTIONS TO THE NOTICE AND THE PLAN.

          Comenity supports David’s reorganization and the assumption of the Program Agreement,

subject to the resolution of matters addressed below. Comenity’s limited objection is based upon

Bankruptcy Code sections 365(b), 1123(b)(2), and 1129(a)(1) and applicable law. Comenity

objects to the Notice and the Plan on the following bases:

     1. The Program Agreement should be specifically identified as an assumed executory
        contract;

     2. David’s must cure all Pre-Funding so that David’s is in compliance with the Program
        Agreement;

     3. David’s must provide Comenity with adequate assurance of future performance;

     4. If the Program Agreement is assumed, David’s cannot reject the Program Agreement after
        Plan confirmation;

     5. If the Program Agreement is assumed, David’s must assume all of the contract’s burdens;
        David’s cannot selectively eliminate certain obligations under the Program Agreement; and

     6. David’s cannot assign the Program Agreement without proper disclosure and protection of
        Comenity’s rights.


          Generally, Bankruptcy Code section 365(b) prohibits assumption of an executory contract

unless the debtor (1) cures the monetary and non-monetary defaults7 and (2) provides adequate



7
 The Program Agreement is not a lease of real property and the exceptions for cures of non-monetary
defaults under Bankruptcy Code section 363(b)(1)(A) are inapplicable.


{00024758. }                                      8
assurance of future performance. Bankruptcy Code section 1123(b)(2) allows for a plan to provide

for the assumption or assignment of an executory contract in accordance with section 365.

Bankruptcy Code section 1129(a) requires that the Plan comply with applicable provisions of the

Bankruptcy Code.

     1. The Program Agreement Must be Specifically Identified as an Assumed Executory
        Contract.

          David’s has been granted an extension through February 4, 2019 to file their Schedules and

Statements (including Schedule G: Executory Contracts and Unexpired Leases) and David’s has

not identified its executory contracts. Order (A) Scheduling Combined Hearing to Consider (I)

Approval of Disclosure Statement, (II) Approval of Solicitation Procedures and Forms of Ballots,

and (III) Confirmation of Prepackaged Plan; (B) Establishing an Objection Deadline to Object to

Disclosure Statement and Plan; (C) Approving the Form and Manner of Notice of Combined

Hearing, Objection Deadline, and Notice of Commencement; (D) Approving Notice and Objection

Procedures for the Assumption of Executory Contracts and Unexpired Leases; (E) Extending

Time, and Upon Plan Confirmation, Waiving of Requirements to (I) Convene Section 341 Meeting,

and (II) File Statements of Financial Affairs and Schedules of Assets and Liabilities; and (F)

Granting Related Relief, ¶13 [D.I. 95]. Further, the Notice does not identify the Program

Agreement. Nevertheless, Comenity understands that David’s intends to assume the Program

Agreement.

          Executory contracts are assumed “subject to the court’s approval.” 11 U.S.C. §365(a).

Therefore, to avoid any doubt regarding the assumption of the Program Agreement, Comenity

requests that the Program Agreement be specifically identified as an assumed executory contract.




{00024758. }                                      9
     2. David’s Must Cure the Pre-Funding.

          Pursuant to 11 U.S.C. § 365(b)(1), if there has been a default under an executory contract

and the debtor wants to assume and assign the contract, the debtor must: (A) cure the default, or

provide adequate assurance that it will promptly cure the default; (B) compensate, or provide

adequate assurance the it will promptly compensate, the non-debtor party for any actual pecuniary

loss resulting from the debtor's default; and (C) provide adequate assurance of future performance

under the contract. The purpose of § 365(b)(1) is to restore the debtor-creditor relationship to pre-

default conditions, bringing the contract back into compliance with its terms. See In re DBSI, Inc.,

405 B.R. 698, 704 (Bankr. D. Del. 2009)(citations omitted). Further, the "cure" or "compensation"

contemplated by § 365(b)(1)(A) and (B) allows for something other than immediate cash payment.

In re Carlisle Homes, Inc., 103 B.R. 524, 538 (Bankr. D.N.J. 1988).

          Pre-Funding is in violation of the Program Agreement and David’s Special Orders create

significant, additional and unbargained-for financial risk for Comenity. Further, David’s has

advised Comenity that it is unable to stop the Special Orders because of limitations in its point of

sale system.

          Comenity’s Credit Card Program is important to David’s. Yet, David’s states that it is

unable to comply with the Program Agreement and stop Special Orders. Therefore, in order to

protect Comenity from current or future risks resulting from Special Orders, David’s must provide

Comenity with a letter of credit and/or a reserve in the amount of current and future Special Orders.

A letter of credit and/or a reserve for Special Orders will cure the violations of the Program

Agreement arising from Pre-Funding and also act as adequate assurance of future performance.8


8
  A letter of credit for Comenity’s Pre-Funding risk is consistent with the Debtors dealings with Elavon,
Inc, the Debtor’s credit card processor for other forms of non-cash payment such as Visa or MasterCard
(Elavon does not process Comenity’s Private Label Cards). The Customer Program Motion states that
Elavon currently holds a $28 million letter of credit to secure the Debtor’s obligations for chargebacks and


{00024758. }                                        10
          If David’s is permitted to assume the Program Agreement without providing Comenity

with a cure and adequate assurance in the amount of the current and future Special Orders, David’s

will be effectively re-writing the terms of the Program Agreement, without Comenity’s consent,

at significant prejudice to Comenity, and in violation of the Bankruptcy Code.

     3. David’s Must Provide Comenity Adequate Assurance of Future Performance.

          The phrase "adequate assurance of future performance" was adopted from Uniform

Commercial Code section 2-609. Report of the Commission on Bankruptcy Laws of the United

States, H.R. Doc. No. 93-137, 93d Cong., 1st Sess. Pt. II 156-57 (1973). U.C.C. section 2-609

provides that a party with reasonable grounds for insecurity regarding another party's performance

may demand "adequate assurance." Official Comment 4 to section 2-609 discusses, inter alia, Corn

Products Refining Co. v. Fasola, 94 N.J.L. 181, 109 A. 505 (1920), and James B. Berry's Sons Co.

of Illinois v. Monark Gasoline & Oil Co., Inc., 32 F.2d 74 (8th Cir. 1929), and indicates that

"adequate assurance" focuses on the financial condition of a contracting party and his ability to

meet its financial obligations. The phrase "adequate assurance of future performance” is to be

given a practical, pragmatic construction based upon the facts and circumstances of each case. In

re Bon Ton Restaurant & Pastry Shop, Inc., 53 B.R. 789 (Bankr. N.D. Ill. 1985); Androse Assocs.

of Allaire, LLC v. A&P (In re A&P), 472 B.R. 666, 675 (S.D.N.Y. 2012).




other amounts due Evalon under its Payment Processing Agreement. Further, the Debtor appears to have
ample availability to issue a letter of credit to Comenity under its postpetition financing and exist financing.
According to paragraphs 8(a) and 11 of the Debtors’ Motion for Entry of Interim and Final Orders (I)
Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final
Hearing, and (VII) Granting Related Relief [D.I. 17], there is an $80 million sublimit for the issuance of
letters of credit, while the amount of outstanding, undrawn letters of credit is only approximately $42.5
million.


{00024758. }                                          11
          David’s Special Orders are in violation of the Program Agreement. Special Orders create

significant, additional financial risks for Comenity, including cardholder disputes resulting from

the cardholders’ failure to receive the purchased merchandise or services. These additional risks

of cardholder disputes are not present when the cardholder receives the goods and/or services at

the time the credit card transaction is processed – a transaction permitted under the Program

Agreement. Accordingly, if the Program Agreement is assumed and Special Orders continue,

Comenity is exposed to significant, increased, and unbargained-for risks. Unfortunately, David’s

states that it is unable to stop Special Orders because of limitations in David’s point of sale system.

Therefore, if the Program Agreement is to be assumed, a practical, pragmatic solution is to provide

Comenity with adequate assurance in the form of a letter of credit and/or a reserve in the amount

of the Special Orders.9

     4. If the Program Agreement is Assumed, David’s Cannot Reject the Program
        Agreement After Plan Confirmation.

          Bankruptcy Code section 1123(b)(2) provides for a plan’s assumption or rejection of

executory contracts in accordance with Bankruptcy Code section 365. Bankruptcy Code section

365(d)(2) provides that in a chapter 11 case, the debtor “may assume or reject an executory

contract… at any time before the confirmation of a plan…” NLRB v. Bildisco & Bildisco, 465

U.S. 513, 529 (1984).

          However, various provisions of the Plan appear to conflict with Bankruptcy Code section

365(d)(2) and allow for assumption after confirmation. For example, section 8.1(a) of the Plan

provides that assumption shall occur as of the Effective Date rather than on or before confirmation.

Section 8.1(iii) of the Plan and the definition of “Assumption Dispute” appear to provide David’s


9
  As noted above, David’s states that it does not process Installment Purchases with the Private Label
Cards. For the avoidance of doubt, Installment Purchases are prohibited, regardless whether Comenity
receives a letter of credit or a reserve.


{00024758. }                                       12
with the ability to revisit rejection after the confirmation order. Finally, section 8.8(d) of the Plan

permits David’s to alter the treatment of an executory contract after the entry of the confirmation

order if there is an Assumption Dispute.

          Therefore, in order for the Plan to comply with Bankruptcy Code section 1129(b), David’s

cannot change its mind and reject the Program Agreement after the contract is assumed at

confirmation.


     5. If the Program Agreement is Assumed, David’s Must Assume all of the Contract’s
        Burdens; David’s Cannot Selectively Eliminate Certain Obligations Under the
        Program Agreement.

          An executory contract must be assumed in its entirety. NLRB v. Bildisco & Bildisco, 465

U.S. 513, 531 (1984); Lee v. Schweiker, 739 F. 2d 870, 876 (3rd Cir. 1984), Covington v.

Covington Land L.P., 71 F.d 3d 1221, 1226 (6th Cir. 1995) (“When a debtor assumes the …

contract under § 365, it must assume both the benefits and the burdens of the contract. Neither the

debtor nor the bankruptcy court may excise material obligations owing to the non-debtor

contracting party.”)

           The Plan appears to selectively excise certain obligations under the Program Agreement

and applicable law, notwithstanding its assumption and the requirement that David’s assume all of

the burdens of the Program Agreement.

          For example, Comenity’s rights of setoff and recoupment are fundamental and integral to

the Credit Card Program. Comenity advances payment to David’s after a purchase is made by a

cardholder, net of various other amounts owed to Comenity, including chargebacks, refunds,

returns, cardholder disputes, fees, and other amounts. Both the Customer Program Order and the

Final Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the

Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative



{00024758. }                                      13
Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying

Automatic Stay, and (VI) Granting Related Relief [D.I. 221] recognize Comenity’s setoff and

recoupment rights. However, the Setoff Provision (section 6.17) and the Recoupment Provision

(section 10.11) in the Plan alter Comenity’s setoff and recoupment rights, even if the Program

Agreement is assumed. The Credit Card Program cannot function without the netting out of

amounts due between the parties, including Comenity’s rights of setoff and recoupment.

          Additionally, numerous obligations under the Program Agreement could relate to periods

prior to the Plan’s effective date, which obligations are currently unknown or undetermined, and

which would be eliminated under the Plan even if the Program Agreement is assumed. For

example, David’s is responsible to Comenity for cardholder disputes and chargebacks and

Comenity could be subject to cardholder disputes asserted after the Plan’s effective date for credit

card transactions made before the effective date. As another example, David’s must indemnify

Comenity for certain losses. David’s indemnification obligations could arise from matters pre-

dating the effective date but which are not known or discoverable until after the effective date.

These obligations appear to fit the broad definition of a Claim, which are released under various

Plan provisions, including the Cure Release Provision (section 8.3), the Free and Clear Provision

(section 10.1), the Discharge Provision (section 10.3), the Injunction Provision (section 10.5(b)),

and the Release Provision (section 10.6(b)), all notwithstanding the assumption of the Program

Agreement and David’s payment of contract obligations in the ordinary course.10 These broad

definitions and releases in the Plan would improperly release the Debtors and the Reorganized

Debtors from various obligations under the assumed Program Agreement. David’s (and its

successors) must take the Program Agreement cum onere – subject to existing burdens.


10
  The Plan eliminates any question regarding Debtor’s indemnification obligations to its management team
by providing that those obligations shall not be discharged or impaired by confirmation. Plan, § 8.4(a).


{00024758. }                                      14
          Therefore, in order for the Plan to comply with Bankruptcy Code section 1129(b), the

confirmation order must provide that the Debtors and the Reorganized Debtors shall remain liable

for all amounts or obligations coming due at any time under the Program Agreement, regardless

when such amounts or obligations accrued, including, without limitation (1) all amounts and

obligations arising from or related to the Private Label Credit Cards and the Card Program,

including chargebacks, refunds, returns, cardholder disputes, fees, attorney’s fees, and other

amounts, (2) any and all indemnification obligations under the Program Agreement regardless

when the indemnified act or event occurred, and (3) any unpaid Cure Amounts or post-assumption

obligations under the Program Agreement. Further, all of Comenity’s rights, claims and defenses

under the Program Agreement or applicable law must survive, including setoff and recoupment.11


      6. David’s Cannot Assume and Assign the Program Agreement Without Proper
         Disclosure and Protection of Comenity’s Rights.

          The Notice and the Plan provide for the possible assumption or assumption and assignment

of the Program Agreement, including an assignment to an Affiliate. Plan, § 8.2(b). However,

Comenity has not been provided with any information regarding any proposed assignment or any

assignee. Accordingly, Comenity objects to any assignment of the Program Agreement without

adequate information and the ability to object.

      D. RESERVATION OF RIGHTS.

          Comenity also reserves all rights to supplement or amend this limited objection and/or to

assert additional objections and/or amounts under the Program Agreement and/or applicable law,

including all rights and claims of chargeback, recoupment, setoff, and indemnification, plus




11
     Comenity will provide the Debtors with proposed language for the confirmation order.


{00024758. }                                         15
Comenity’s recovery of its attorney’s fees and expenses. See In re Crown Books Corp., 269 B.R.

12, 15 (Bankr. D. Del. 2001).



Dated: December 28, 2018                   Respectfully submitted,
       Wilmington, Delaware


                                           /s/ Jason A. Gibson
                                           Frederick B. Rosner (DE # 3995)
                                           Scott J. Leonhardt (DE # 4885)
                                           Jason A. Gibson (DE # 6091)
                                           THE ROSNER LAW GROUP LLC
                                           824 Market Street, Suite 810
                                           Wilmington, DE 19801
                                           rosner@teamrosner.com
                                           leonhardt@teamrosner.com

                                                   -and-

                                           Robert B. Berner (0020055)
                                           (admitted pro hac vice)
                                           BAILEY CAVALIERI LLC
                                           1250 Kettering Tower
                                           Dayton, OH 45423
                                           (937) 223-4701 / Fax: (937) 223-0170
                                            rberner@baileycav.com

                                                      -and-

                                           Matthew T. Schaeffer (0066750)
                                           (admitted pro hac vice)
                                           BAILEY CAVALIERI LLC
                                           10 West Broad Street, Suite 2100
                                           Columbus, OH 43215
                                           (614) 229-3252 / Fax: (614) 221-0479
                                           mschaeffer@baileycav.com

                                           Attorneys for Comenity Capital Bank




{00024758. }                                 16
